UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM THOMAS DAVIS, a/k/a Burglar,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:08-cr-00021-FPS-JSK-1; 5:13-cv-
00116-FPS-JSK)


Submitted:   December 28, 2015            Decided:   December 30, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


William Thomas Davis, Appellant Pro Se.       David J. Perri,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Thomas Davis seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying his 28 U.S.C. § 2255 (2012) motion.                          Among other things,

Davis    claimed    that    it     was    constitutional         error       to    apply    the

residual    clause    of     the    Armed    Career        Criminal        Act     (ACCA)    to

enhance his sentence and that the residual clause of the ACCA

was unconstitutionally vague.                After the district court denied

Davis’     § 2255    motion,       the    Supreme       Court    decided          Johnson   v.

United States, 135 S. Ct. 2551 (2015), holding that the residual

clause of the ACCA is unconstitutionally vague.

      We   previously       ordered       further       briefing      from     the      parties

pursuant to 4th Cir. R. 22(a)(4).                     Based on these briefs and our

independent review of the record, we grant Davis a certificate

of   appealability     on    the     issue       of    whether       the   district      court

erred in denying the above-referenced claims, and we remand for

reconsideration of Davis’ § 2255 motion in light of Johnson.

      Accordingly,      we       vacate    the        district       court’s      order     and

remand for further proceedings consistent with this opinion.                                We

dispense     with    oral     argument       because           the    facts       and    legal

contentions    are    adequately          presented       in    the    materials         before

this court and argument would not aid the decisional process.



                                                                 VACATED AND REMANDED

                                             2